                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      A. O., et al.,                                      Case No. 19-cv-06151-SVK
                                   8                       Plaintiffs,
                                                                                              ORDER IN PREPARATION FOR
                                   9               v.                                         HEARING ON PLAINTIFFS' MOTION
                                                                                              FOR A PRELIMINARY INJUNCTION
                                  10      KENNETH T. CUCCINELLI, et al.,
                                                                                              Re: Dkt. No. 10
                                  11                       Defendants.

                                  12            The parties are set for hearing on Plaintiffs’ motion for a preliminary injunction on March
Northern District of California
 United States District Court




                                  13   24, 2020. Dkt. 10. In advance of the hearing, the Court identifies the following issues on which it
                                  14   would like the parties to focus:
                                  15            1. The Court has considered carefully the cases of White v. Lee, 227 F.3d 1214 (9th Cir.
                                  16                2000); Rosebrock v. Mathis, 745 F.3d 963 (9th Cir. 2014); and Fikre v. Federal Bureau
                                  17                of Investigation, 904 F.3d 1033 (9th Cir. 2018). How do the facts of the instant case
                                  18                compare with White and Rosebrock, and how should those comparisons guide this
                                  19                Court’s decision?
                                  20            2. Given that the class representatives’ claims have been adjudicated, and in light of the
                                  21                current COVID-19 public health crisis, should the Court wait until the J.L. settlement
                                  22                is fully adjudicated to issue a decision on the instant motion?
                                  23            3. If the Court finds that a preliminary injunction is warranted, what is the appropriate
                                  24                scope of the injunction, particularly, but not exclusively, with regards to an obligation
                                  25                on the Government to provide notification of an immigration action against any
                                  26                putative class member?
                                  27   ////
                                  28   ////
                                   1          Additionally, in accordance with General Order 72, this hearing will be conducted

                                   2   telephonically. To ensure adequate connectivity, this hearing will be conducted via Court Call.

                                   3   Counsel are instructed to contact Court Call at 1-866-582-6878 to arrange for their telephonic

                                   4   appearances.

                                   5          SO ORDERED.

                                   6   Dated: March 18, 2020

                                   7

                                   8
                                                                                                   SUSAN VAN KEULEN
                                   9                                                               United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
